Citation Nr: 0301863	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  97-04 553	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether an application for service disabled veterans' 
insurance (RH) under the provisions of 38 U.S.C.A. § 1922 
(West 1991 & Supp. 2002) was timely filed.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the benefit sought on appeal.  The veteran, who had 
active service from May 1966 to April 1969, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.

In June 1997, the veteran presented testimony at a hearing 
before a Member of the Board at the RO in Portland, Oregon.  
The veteran subsequently requested an additional hearing 
before a Member of the Board, and the case was remanded to 
afford the veteran such a hearing in February 1998 and March 
2000.  However, a VA Form 119 (Report of Contact) dated in 
December 2001 reflects that the veteran's representative had 
contacted the RO and canceled the scheduled personal hearing.  
The case was subsequently returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to notify and assist have effectively been satisfied.

2.  A rating decision dated in November 1969 granted service 
connection for several disabilities, and that decision 
reflects that a copy of the rating decision was sent to the 
Insurance Center.

3.  A rating decision dated in December 1985 granted service 
connection for an additional disability, and that decision 
reflects that a copy of the rating decision was sent to the 
Insurance Center.

4. A rating decision dated in February 1987, which expanded 
the grant of service connection for a psychiatric disorder to 
include post-traumatic stress disorder, reflects that a copy 
of the rating decision was sent to the Insurance Center.

5.  An application for RH insurance was received in July 
1993, more than two years after the most recent grant of 
service connection.  

6.  The medical evidence demonstrates that the veteran has 
always been competent for VA purposes, and a rating decision 
dated in November 1998 specifically determined that the 
veteran was competent from July 31, 1986, to the present.



CONCLUSION OF LAW

A timely application for RH insurance not having been filed, 
the requirements for RH insurance have not been met.  
38 U.S.C.A. §§ 1922, 5103, 5103A, 5107 (West 1991 & Supp. 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal because, as will be explained below, the 
requirements of the VCAA have essentially been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
notice of the November 1993 decision, as well as the 
statement of the case and the supplemental statements of the 
case have notified the veteran of the evidence considered, 
the pertinent laws and regulations and the reasons his claim 
was denied.  Moreover, presentations by the veteran's 
representative clearly reflect an understanding of the type 
of evidence needed to substantiate the veteran's claim.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant evidence in this case is evidence dated between 
the date of the veteran's separation from service and the 
mid-1980's.  All such evidence is associated with the claims 
and insurance files and the veteran and his representative 
have not indicated that there is any additional relevant or 
probative evidence that has not been obtained.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  As such, the VA has no further duty to 
inform the veteran that any additional evidence or 
information is needed.  Moreover, as the record is complete, 
any further obligation under the VCAA for the VA to advise 
the veteran as to the division of responsibilities between 
the VA and the veteran in obtaining evidence is effectively 
moot.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Background and Evidence

A report of a VA examination performed in July 1969 reports 
that there was no evidence during the examination that the 
veteran was suffering from any chronic brain syndrome or any 
noticeable impairment of his intellectual facilities.  His 
memory was apparently not affected and it was noted that the 
veteran's recall, retention, judgment and reasoning were 
adequate.

A rating decision dated in November 1969 shows that service 
connection was granted for a skull defect of the right 
parietal region secondary to a fragment wound, incomplete 
paresis of the left upper extremity secondary to traumatic 
encephalopathy and for mild paresis of the left lower 
extremity secondary to traumatic encephalopathy.  The 
veteran's combined rating was 100 percent from April 1969 and 
70 percent from October 1969.  A VA Form 20-822 (Control 
Document and Award Letter) dated in November 1969 reflects 
that a VA Form 21-6782 (Original Disability Compensation) was 
utilized to notify the veteran of this decision.  The VA 
Form 21-6782 notified the veteran that:  "If you are paying 
premiums on Government life insurance (GI insurance) and are 
unable to work, you may be entitled to certain benefits as 
provided in your policy.  For complete information, contact 
the Veterans Administration office where you pay premiums."

A report of a VA examination performed in May 1985 shows that 
on mental status examination the veteran was fully oriented, 
coherent and relevant.  There was no impairment of perception 
or intelligence and insight and judgment were adequate.  A 
report of a VA examination performed in August 1985 shows 
that on mental status examination the veteran was alert and 
oriented to person, place and time.  Following the 
examination, the pertinent impression was organic brain 
syndrome characterized by mild memory impairment and mild 
decrease in comprehension and concrete thinking.

A rating decision dated in December 1985 granted service 
connection for mixed organic brain syndrome and assigned a 
50 percent evaluation.  The veteran's combined evaluation was 
increased from 70 percent to 90 percent.  The rating decision 
reflects that a copy of the rating decision was furnished to 
the Insurance Center.  That rating decision also denied a 
total evaluation based on individual unemployability due to 
service-connected disabilities, and the veteran expressed 
disagreement with that denial.

A report of a VA examination performed in July 1986 shows 
that on mental status examination the veteran was described 
as alert and cooperative and oriented times three.  Recent 
and remote memory seemed to be grossly intact.  Speech was 
goal-directed without any evidence of thought disorder.  
Throughout the interview, there did not seem to be any 
evidence of psychosis.  The Axis I diagnoses were post-
traumatic stress disorder and organic brain syndrome.  The 
examiner indicated that the veteran was considered competent 
for VA purposes.

A rating decision dated in February 1987 granted a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  That rating decision also 
effectively granted service connection for post-traumatic 
stress disorder by adding that disability to the mixed 
organic brain syndrome.  A copy of that rating decision was 
provided to the Insurance Center.  The veteran was notified 
of this decision in April 1987 and a VA Form 21-6754 enclosed 
with that notice informed the veteran that:  "If you are 
paying premiums on Government life insurance (GI insurance) 
and are unable to work, you may be entitled to certain 
benefits as provided for in your policy.  For complete 
information, contact the Veterans Administration office where 
you pay premiums."

Correspondence from the veteran received in June 1987 shows 
the veteran had inquiries concerning his disability 
compensation benefits award, including nonreceipt of a check 
for retroactive benefits.  The veteran submitted a statement 
from his bank regarding this matter.

A report of a VA examination performed in January 1993 shows 
that on mental status examination the veteran's thought 
processes were well organized and there were no delusions.  
On cognitive exam he was alert and oriented times three.  
Immediate short-term and long-term memory was intact, as was 
attention and concentration.  The diagnoses following the 
examination were organic brain syndrome and post-traumatic 
stress disorder.  The examiner indicated that the veteran was 
competent to manage his own funds.

In July 1993 the veteran submitted a VA Form 29-4364 
(Application for National Service Life Insurance (RH)) and a 
VA Form 29-357 (Claim for Disability Insurance Benefits).

After being notified of the denial of his insurance claim, 
the veteran expressed disagreement with that decision in 
November 1993.  In his notice of disagreement, the veteran 
stated that at the time of his service-connected rating in 
December 1985 he was not notified, nor did he know about 
RH insurance.  He indicated that he only found out about the 
insurance in June 1993 from a fellow veteran.  In the 
veteran's substantive appeal, he stated that he was being 
penalized because he was not aware of RH insurance in 1985.  
The veteran stated that with brain damage he was unable to 
track a lot of things and that this matter was probably one 
such case.  The veteran went on to state that he was never 
informed by the VA or his representatives about any life 
insurance and that he became aware of RH insurance upon his 
last increase of his service-connected disability, but was 
not informed by the VA.

The veteran presented testimony at a personal hearing before 
a Member of the Board in June 1997.  At that hearing, the 
veteran offered testimony as to his preoccupation with his 
physical and mental disabilities following his separation 
from service.  The veteran testified that he had difficulty 
with concentration following service and that he did not 
recall anyone from the VA advising him about insurance.  The 
veteran indicated that he did not recall much from that 
period of time, but did recall receiving a 70 percent 
disability evaluation, but did not remember receiving a 
100 percent disability evaluation.

A rating decision dated in November 1998 determined that the 
veteran was competent for the period of time between 
January 31, 1986, to the present time.  The rating decision 
indicated that there was no medical evidence of record which 
showed that the veteran was not capable of handling his VA 
benefits.

Law and Analysis

Applicable law provides that any person who is released from 
active military, naval or air service, under other than 
dishonorable conditions on or after April 25, 1951, and is 
found by the VA to be suffering from a disability or 
disabilities for which compensation would be payable if 
10 percent or more in degree and except for which such person 
would be insurable according to the standards of good health 
established by the VA, shall, upon application in writing 
made within two years from the date service connection of 
such disability is determined by the VA and payment of 
premiums, be granted insurance by the United States against 
the death of such person occurring while such insurance is in 
force.  If such a person is shown by evidence satisfactory to 
the VA to have been mentally incompetent during any part of 
the two-year period, the application for insurance under this 
section may be filed within two years after a guardian is 
appointed or within two years after the removal of such 
disability as determined by the VA, whichever is the earlier 
date.  38 U.S.C.A. § 1922(a).

VA Manual M29-1, Part IV (Jan. 27, 1976), used by the 
Insurance Center provides the following guidance pertaining 
to RH insurance:

Regional office procedures provide for 
the preparation of an original and copy 
of VA Form 21-6796 [rating decision] when 
service connection is initially 
established for any disability(ies) for a 
veteran separated from service on or 
after April 25, 1951.  A copy of the 
rating sheet with the award letter (VA 
Form 20-822, Control Document and Award 
Letter or FL21-826) will be sent to the 
VA center having insurance jurisdiction 
over the area in which the regional 
office is located.

M21-1, Part IV, para. 1.02(a).  After review for eligibility 
the insurance center sends the veteran a letter (FL29-5a) 
with a VA Form 29-4364, an Application for National Service 
Life Insurance (RH), and VA Pamphlet 29-9, Service-Disabled 
Veterans Insurance (RH)--information and premium rates, to 
notify the veteran of the requirements necessary to apply for 
RH insurance.  M29-1, Part IV, para. 103(b).  If this 
material is returned as undeliverable, the insurance center 
is to contact the RO requesting a current address.  M21-1, 
Part IV, para. 1.03(f).

Based on this record and evidence, the Board finds that the 
veteran is not entitled to RH insurance because his 
application for this insurance was not received within two 
years of the date service connection was last established and 
the record does not indicate that at any time that the 
veteran has been incompetent for VA purposes.  The record 
reflects that copies of the November 1969, December 1985 and 
February 1987 rating decisions were sent to the Insurance 
Center.  Regular procedure then calls for the Insurance 
Center to provide information to the veteran concerning 
RH insurance.  Regular procedures also provide that if the 
information sent to the veteran were undeliverable, contact 
would be made with the RO to ascertain a better address for 
the veteran.  The record does not reflect that the RO was 
contacted due to nondelivery of the information provided to 
the veteran concerning his RH insurance.  While the record 
clearly does not contain copies of the information provided 
to the veteran pursuant to the receipt of the rating 
decisions, "Government officials are presumed to carry out 
their duties in good faith and proof to the contrary must be 
almost irrefutable to overcome that presumption."  
Clemmoms v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  

Therefore, the Board finds that the veteran was provided 
notice of his eligibility for RH insurance following the 
granting of service connection by the November 1969 and 
December 1985 rating decisions as well as the February 1987 
rating decision. 

As for the veteran's competency during that period of time, 
the record contains absolutely no evidence that the veteran 
has ever been incompetent for VA purposes.  All examinations 
had described the veteran as coherent and oriented to reality 
with no more than mild impairment of memory.  In addition, VA 
examinations performed in July 1986 and January 1993 
specifically noted that the veteran was competent for VA 
purposes.  While not in any way meaning to minimize the 
severity of the veteran's service-connected disabilities, 
including the service-connected organic brain syndrome with 
post-traumatic stress disorder, there is simply no evidence 
that the veteran has ever been unable to attend to his VA 
benefits.  In this regard, the Board would observe that in 
February 1986 the veteran initiated an appeal when his claim 
for a total evaluation based on individual unemployability 
was denied, and in June 1987, after he was granted a total 
evaluation, the veteran inquired as to details concerning his 
compensation award, including retroactive benefits.  
Accordingly, the Board finds that the veteran was competent 
for VA purposes during the relevant timeframe and, thus, 
there is no basis for extending the period of time in which 
the veteran could file an application for RH insurance.


ORDER

A timely application for RH insurance not having been 
received, the appeal is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

